     Case 2:16-cv-05200 Document 288 Filed 06/15/21 Page 1 of 3 PageID #: 228



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

DARIUS QUINARD CARLISLE,

        Plaintiff,

v.                                         CIVIL ACTION NO. 2:16-05200
                                           (Criminal No. 2:04-00096)

UNITED STATES OF AMERICA,

        Defendant.

                        MEMORANDUM OPINION AND ORDER

           By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation on January 23, 2020, in

which he recommended that the court reinstate this case to the

court’s active docket, deny plaintiff’s motion under 28 U.S.C. §

2255 as well as his “Supplemental Motion to Correct Sentence

Under 28 U.S.C. § 2255,” and remove this case from the court’s

active docket.

           In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Aboulhosn's

Findings and Recommendation.          The failure of any party to file

such objections within the time allowed constitutes a waiver of

such party's right to a de novo review by this court.              Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).
  Case 2:16-cv-05200 Document 288 Filed 06/15/21 Page 2 of 3 PageID #: 229



          Neither party filed any objections to the Magistrate

Judge's Findings and Recommendations within the requisite time

period.    Accordingly, the court adopts the Findings and

Recommendations of Magistrate Judge Aboulhosn as follows:

          1.     Plaintiff’s motion under 28 U.S.C. § 2255 and his

                 “Supplemental Motion to Correct Sentence Under 28

                 U.S.C. § 2255” are DENIED;

          2.     This action is DISMISSED; and

          3.     The Clerk is directed to remove this case from the

                 court’s active docket.

          Additionally, the court has considered whether to grant a

certificate of appealability.       See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”           28 U.S.C. §

2253(c)(2).    The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).      The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.




                                     2
  Case 2:16-cv-05200 Document 288 Filed 06/15/21 Page 3 of 3 PageID #: 230



        The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

        IT IS SO ORDERED this 15th of June, 2021.

                                          ENTER:



                                         David A. Faber
                                         Senior United States District Judge




                                     3
